Citation Nr: 0720416	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-06 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left ankle fracture with scar.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The issue before the Board today was remanded in January 2007 
for further evidentiary and procedural development.  This was 
accomplished, and the Board concludes that it may proceed 
with a decision at this time.

A letter was sent to the veteran's accredited representative 
in March 2007 along with an updated supplemental statement of 
the case.  The representative was asked to submit a VA-Form 
646 within sixty days of the date of the letter; additional 
argument could be submitted by memorandum or letter in lieu 
of the VA-Form 646.  To date, no updated VA-Form 646 is 
associated with the claims folder, and the sixty day time 
limit has passed.  However, a letter with additional argument 
by the veteran was received in March 2007.  Under such 
circumstances, the Board is satisfied that the veteran's 
accredited representative was given ample opportunity to 
submit additional argument in support of the veteran's claim, 
and a remand is not necessary to allow the representative to 
complete a VA-Form 646.


FINDING OF FACT

Residuals of a left ankle fracture with scar are manifested 
by subjective complaints of pain, weakness, swelling, 
redness, heat, and instability, and objective evidence of a 
three inch long scar with no evidence of color changes, 
cyanosis, redness, edema, heat, or breakdown, dorsiflexion 
and plantar flexion of the left ankle limited to no more than 
10 degrees and 25 degrees, respectively, a steady and 
coordinated gait with equally minimal shoe wear, and no 
evidence of any neurological symptomatology.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ankle fracture with scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with March 2004 and February 2007 
letters sent to the veteran.  These letters explained that in 
order to substantiate a claim for an increased evaluation the 
evidence must document a worsening of his service-connected 
disability.  They further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The March 2004 and 
February 2007 letters expressly notified the veteran of the 
need to submit any pertinent evidence in his possession.  
Finally, the February 2007 letter provided notice regarding 
the evidence and information necessary to establish an 
effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The March 2004 letter was sent to the veteran prior to the 
July 2004 rating decision.  VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  In this 
regard, the veteran's service medical records are associated 
with the claims folder, as well as treatment records from the 
Leavenworth VA Medical Center (MC) dated October 2000 to 
February 2007.  

The veteran was provided a VA examination in April 2004 for 
the specific purpose of rating his current level of 
disability.  However, the veteran asserts that the 
examination report is inaccurate.  Specifically, he states 
that he does experience stiffness, weakness, swelling, 
redness, heat, and instability.  Moreover, his left ankle 
disability affects his occupational activities and his 
activities of daily living.  The Board observes that the 
April 2004 VA examination report contains significant detail 
regarding the veteran's subjective complaints as well as the 
objective examination findings.  The report notes no 
subjective complaints of the above from the veteran, nor any 
objective evidence of such symptomatology on examination.  
The examiner discussed the impact of the veteran's service-
connected disability on his occupational and social 
functioning, noting that the veteran's residuals require him 
to take frequent breaks throughout the day while working.  

The Board observes that the veteran is competent to provide 
evidence regarding injury and symptomatology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, he is not 
competent to comment on the objective findings of the 
examiner as they relate to his diagnosis and evaluation.  Id.  
As discussed below, the criteria used to evaluate the 
veteran's service-connected disability relies heavily on the 
objective observations and findings of medical professionals.  
Thus, while the Board will accept the veteran's statements 
regarding his subjective complaints as competent and 
credible, the Board is satisfied that the April 2004 VA 
examination is adequate for rating purposes.  In this regard, 
the Board notes that the veteran has not specifically 
asserted that he complained of stiffness, weakness, swelling, 
redness, heat, and instability during the examination.  
Rather, his statements indicate only that he experiences 
stiffness, weakness, swelling, redness, heat, and 
instability.  Since these statements do not impact the 
findings of the April 2004 examiner, there is no need for 
further examination.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.

The veteran's service-connected residuals of a left ankle 
fracture with scar have been evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5271.  Diagnostic 
Code 5299 represents an unlisted disability requiring rating 
by analogy to one of the disorders listed under 38 C.F.R. 
§ 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2006).  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2006).  In the present case, the veteran's 
residuals of a left ankle fracture with scare have been rated 
as analogous to limitation of motion of the ankle.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

Under Diagnostic Code 5271, a maximum evaluation of 20 
percent is warranted when the evidence demonstrates marked 
limitation of motion of the ankle.  A 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle.  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

After a review of the evidence, the Board finds that the 
evidence shows that the veteran's service-connected left 
ankle disability results in no more than moderate limitation 
of motion.  In this regard, the April 2004 VA examination 
report indicates that the veteran was able to dorsiflex the 
ankle 10 degrees and plantar flex the ankle 25 degrees.

Although he complained at his April 2004 VA examination of 
constant left ankle pain exacerbated by prolonged walking and 
jumping, the veteran's VA medical records are absent any 
complaints of ankle pain.  Records pertinent to this appeal 
period include one podiatry consult, and such record refers 
to bilateral heel pain.  The clinical record indicates that 
the veteran mentioned his old left ankle injury; however, 
there is no indication that his bilateral heel pain is 
related to his service-connected disability.  Additionally, 
despite his statements regarding weakness, instability, 
redness, heat, and stiffness, and swelling, there is no 
mention of these in the veteran's VA medical records, nor did 
the April 2004 VA examination note such symptoms on physical 
examination.

The April 2004 VA examination report notes that the veteran 
was able to perform the left ankle examination without any 
complaints of weakness, pain, fatigue, instability, lack of 
endurance, or guarding of movement.  Moreover, he did not 
complain of any pain with range of motion testing, nor was 
there any evidence of pain, weakness, fatigue, or lack of 
endurance with repetitive motion.  

Under the above circumstances, the Board finds that there is 
no medical evidence to show that the veteran has additional 
limitation of motion of the left ankle due to pain or flare-
ups of pain, supported by objective findings, to a degree 
that would support a rating in excess of 10 percent under 
Code 5271.  Additionally, the medical evidence does not show 
that the veteran has excess fatigue, weakness, incoordination 
or any other symptom or sign that results in such additional 
functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2006); 
DeLuca, 8 Vet. App. at 202 (1995).

The Board has considered whether other diagnostic codes may 
afford the veteran a rating in excess of 10 percent under 38 
C.F.R. § 4.71a (2006).  However, in order to warrant an 
evaluation in excess of 10 percent, the evidence must 
demonstrate the presence of ankylosis or malunion of the os 
calcis or astragalus, neither of which is present here.  38 
C.F.R. § 4.71a, Diagnostic Codes 5271, 5272, 5273 (2006).

Separate evaluation is also not warranted for the surgical 
scar on the veteran's left ankle as there is no evidence that 
it measures at least six square inches, is painful, or causes 
any limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805 (2006).  See also VA examination reports 
dated April 1966, August 1967, April 2004.  

Finally, the Board has considered whether this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The veteran complains that his left ankle 
disability interferes with his employment as a maintenance 
man at a trailer park.  Specifically, he reported at his 
April 2004 VA examination the need to take frequent rest 
breaks due to the pain.  However, there is no evidence that 
he takes any pain medication for his left ankle disability, 
nor did he report using a mobility device or brace.  
Moreover, the lack of complaints of left ankle pain in the 
contemporaneous medical record suggests that the veteran's 
pain is manageable and does not present an exceptional 
disability picture.  The Board acknowledges that the veteran 
has difficulty performing his occupational and social 
activities as a result of his service-connected disability; 
however, the limitations due to pain are adequately reflected 
in his current 10 percent evaluation.  Thus, referral for 
extraschedular consideration is not warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 10 percent for the veteran's service-
connected residuals of a left ankle fracture with scar.  
Thus, the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left ankle fracture with scar is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


